DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: para [0046] refers to “a communication interface 262” and “a transceiver 264” but later refer in para [0048] to “External interface 262” and in para [0049] “Expansion memory 264”; and para [0048] refers to “control interface 258” which is not in the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the medical report" at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The instant claims are directed to one or more computer program product residing on a computer-readable storage medium. The word “medium” is defined in the specification para [0022], [0043], and [0050] as “may include a propagated data signal” Given the broadest reasonable interpretation of the claim, the full scope of the claimed “computer-readable storage medium” covers both transitory and non-transitory media. Transitory medium includes signals or carrier waves which do not fall into any statutory category of process, machine, manufacture, or composition of matter (In Re Nuijten, Fed. Cir. 2007). Rather, a signal is a form of energy, in the absence of any physical structure or tangible material. Since the full scope of the claimed medium in light of the disclosure encompasses non-statutory subject matter, the claims as a whole would be non-statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. (US 2014/0343939 A1), hereinafter referred to as Mathias, in view of Roberge et al. (US 2002/0072896 A1), hereinafter referred to as Roberge.

Regarding claim 1, Mathias teaches:
A computer-implemented method comprising: 
mapping, by a computing device, an automatic speech recognition output of a conversation to a concept marker and a verbalized version of a value associated with the concept marker based upon, at least in part, the automatic speech recognition output of the conversation (para [0034], [0064], where text representing a concept is identified, where the text is the transcript of the verbalized version of the concept); 
replacing the concept marker and the verbalized version of the value associated with the concept marker with a formatted version (para [0035], [0068], where the concept text is replaced with a grammar specifying multiple spoken forms for the concept); and
Mathias does not teach:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface.  
Roberge teaches:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface (Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by letting the user select, as taught by Roberge (Roberge para [0011], [0058-59]) the format configurations of Mathias (Mathias para [0035], [0068]) in order to allow association of speech recognition results with specific knowledge base entries quickly and accurately (Roberge para [0009]).

Regarding claim 2, Mathias in view of Roberge teaches:
The computer-implemented method of claim 1 wherein a concept identification grammar is applied to the textual output of the medical report (Mathias para [0080], where a grammar applied to a patient medical history includes identification of concepts).  

Regarding claim 3, Mathias in view of Roberge teaches:
The computer-implemented method of claim 1 further comprising selecting the verbalized version from a plurality of paths provided by a concept verbalization grammar (Roberge para [0028], where a tree is used, where each leaf node consists of a separate path).  

Regarding claim 4, Mathias in view of Roberge teaches:
The computer-implemented method of claim 3 wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph (Roberge para [0035], where edit distance is calculated between the uttered phrase and the phrases in the knowledge base to find a matching data item).  

Regarding claim 5, Mathias in view of Roberge teaches:
The computer-implemented method of claim 1 further comprising receiving a user selected format configuration of the plurality of user selectable format configurations selected by a user (Roberge Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  

Regarding claim 6, Mathias in view of Roberge teaches:
The computer-implemented method of claim 1 further comprising training a model using concept verbalization disambiguation (Mathias para [0055], Roberge para [0039], where the model is trained using the concepts).  

Regarding claim 8, Mathias teaches:
A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations (para [0149], where computer programs on a storage medium are used) comprising: 
mapping an automatic speech recognition output of a conversation to a concept marker and a verbalized version of a value associated with the concept marker based upon, at least in part, the automatic speech recognition output of the conversation (para [0034], [0064], where text representing a concept is identified, where the text is the transcript of the verbalized version of the concept); 
replacing the concept marker and the verbalized version of the value associated with the concept marker with a formatted version (para [0035], [0068], where the concept text is replaced with a grammar specifying multiple spoken forms for the concept); and
Mathias does not teach:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface.  
Roberge teaches:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface (Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by letting the user select, as taught by Roberge (Roberge para [0011], [0058-59]) the format configurations of Mathias (Mathias para [0035], [0068]) in order to allow association of speech recognition results with specific knowledge base entries quickly and accurately (Roberge para [0009]).

Regarding claim 9, Mathias in view of Roberge teaches:
The computer program product of claim 8 wherein a concept identification grammar is applied to the textual output of the medical report (Mathias para [0080], where a grammar applied to a patient medical history includes identification of concepts).  

Regarding claim 10, Mathias in view of Roberge teaches:
The computer program product of claim 8 wherein the operations further comprise selecting the verbalized version from a plurality of paths provided by a concept verbalization grammar (Roberge para [0028], where a tree is used, where each leaf node consists of a separate path).  

Regarding claim 11, Mathias in view of Roberge teaches:
The computer program product of claim 10 wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph (Roberge para [0035], where edit distance is calculated between the uttered phrase and the phrases in the knowledge base to find a matching data item).  

Regarding claim 12, Mathias in view of Roberge teaches:
The computer program product of claim 8 wherein the instructions further comprise receiving a user selected format configuration of the plurality of user selectable format configurations selected by a user (Roberge Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  

Regarding claim 13, Mathias in view of Roberge teaches:
The computer program product of claim 8 wherein the instructions further comprise training a model using concept verbalization disambiguation (Mathias para [0055], Roberge para [0039], where the model is trained using the concepts).  

Regarding claim 15, Mathias teaches:
A computing system including one or more processors and one or more memories configured to perform operations (para [0149], where processor and memory are used) comprising: 
mapping an automatic speech recognition output of a conversation to a concept marker and a verbalized version of a value associated with the concept marker based upon, at least in part, the automatic speech recognition output of the conversation (para [0034], [0064], where text representing a concept is identified, where the text is the transcript of the verbalized version of the concept); 
replacing the concept marker and the verbalized version of the value associated with the concept marker with a formatted version (para [0035], [0068], where the concept text is replaced with a grammar specifying multiple spoken forms for the concept); and
Mathias does not teach:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface.  
Roberge teaches:
providing a plurality of user selectable format configurations of the formatted version as a textual output in a user interface (Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias by letting the user select, as taught by Roberge (Roberge para [0011], [0058-59]) the format configurations of Mathias (Mathias para [0035], [0068]) in order to allow association of speech recognition results with specific knowledge base entries quickly and accurately (Roberge para [0009]).

Regarding claim 16, Mathias in view of Roberge teaches:
The computing system of claim 15 wherein a concept identification grammar is applied to the textual output of the medical report (Mathias para [0080], where a grammar applied to a patient medical history includes identification of concepts).  

Regarding claim 17, Mathias in view of Roberge teaches:
The computing system of claim 15 wherein the operations further comprise selecting the verbalized version from a plurality of paths provided by a concept verbalization grammar (Roberge para [0028], where a tree is used, where each leaf node consists of a separate path).  

Regarding claim 18, Mathias in view of Roberge teaches:
The computing system of claim 17 wherein a path of the plurality of paths is selected based upon, at least in part, an edit distance alignment between the automatic speech recognition output and an associated target graph (Roberge para [0035], where edit distance is calculated between the uttered phrase and the phrases in the knowledge base to find a matching data item).  

Regarding claim 19, Mathias in view of Roberge teaches:
The computing system of claim 15 wherein the instructions further comprise receiving a user selected format configuration of the plurality of user selectable format configurations selected by a user (Roberge Fig. 3-5, para [0011], [0058-59], where the user selects from the text in the left window, and where the data items are populated depending on the selected context).  

Regarding claim 20, Mathias in view of Roberge teaches:
The computing system of claim 15 wherein the instructions further comprise training a model using concept verbalization disambiguation (Mathias para [0055], Roberge para [0039], where the model is trained using the concepts).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias, in view of Roberge, and further in view of Le et al. (US 2017/0316775 A1), hereinafter referred to as Le.

Regarding claim 7, Mathias in view of Roberge teaches:
The computer-implemented method of claim 6
Mathias in view of Roberge does not teach:
wherein the model is a sequence- to-sequence model.
Le teaches:
wherein the model is a sequence- to-sequence model (para [0042], where a sequence-to-sequence algorithm is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Roberge by using the sequence to sequence model of Le (Le para [0042]) as the model of Mathias in view of Roberge (Mathias para [0055]) in order to find the most probably responses (Le para [0044]).

Regarding claim 14, Mathias in view of Roberge teaches:

Mathias in view of Roberge does not teach:
wherein the model is a sequence-to- sequence model.
Le teaches:
wherein the model is a sequence-to- sequence model (para [0042], where a sequence-to-sequence algorithm is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mathias in view of Roberge by using the sequence to sequence model of Le (Le para [0042]) as the model of Mathias in view of Roberge (Mathias para [0055]) in order to find the most probably responses (Le para [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0144747 A1 para [0045] teaches identifying text in a transcript that are improperly formatted and replacing with the correct text, and para [0063] teaches allowing the user a choice in changing the text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658